Citation Nr: 1019332	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1951 to 
December 1952.  He died in December 2003 at age 75.  The 
appellant claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Nashville, Tennessee, which in pertinent part denied a 
claim of entitlement to service connection for the cause of 
the Veteran's death.  The Board remanded this case in March 
2009.  It returns now for appellate consideration.


FINDINGS OF FACT

1.  The Veteran died in December 2003 as the result of liver 
failure with gastrointestinal bleeding, due to or as a 
consequence of liver disease.

2.  At the time of the Veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 100 percent disabling, and a gunshot wound, muscle 
XIX, rated as 10 percent disabling.  A combined disability 
rating of 100 percent was in effect as of August 1, 2001.

3.  No service-connected disability has been shown to be the 
principal or contributory cause of the Veteran's death.

4.  The competent medical evidence of record does not show 
that the Veteran's cause of death or contributory cause of 
death is etiologically related to service.




CONCLUSION OF LAW

The Veteran's cause of death was not incurred or aggravated 
in active military service.  38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

As noted above, in March 2009, the Board remanded the issue 
currently on appeal.  The Board instructed the AOJ to provide 
the appellant with a corrective VCAA notice, in compliance 
with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), that 
was to include a statement of the conditions the Veteran was 
service-connected for at the time of his death and an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  This notice was to also advise the 
appellant to identify or submit additional medical evidence 
in support of her claim, including any outstanding records of 
the Veteran's medical treatment at Memphis Gastroenterology 
Group and Baptist Memorial Hospital-Memphis (formerly Baptist 
East).  

On remand, the appellant was provided a notice letter dated 
in May 2009, which advised her that to support her claim for 
DIC benefits, she needed to submit evidence showing that a 
disability was incurred or aggravated during service and was 
the primary or contributory cause of death.  The letter also 
informed her of the conditions for which the Veteran was 
service connected at the time of his death.  The letter 
further invited her to provide any outstanding medical 
records, particularly from Memphis Gastroenterology Group and 
Baptist Memorial Hospital - Memphis.  Thus, there is 
compliance with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).  

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in her possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

The Court has held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in December 2004, July 2007 
and May 2009 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. 
at 120-21.  The letters advised the appellant of the 
information necessary to substantiate the claim, and of her 
and VA's respective obligations for obtaining specified 
different types of evidence.  The appellant was informed of 
the specific types of evidence she could submit, which would 
be pertinent to her claim, and told that it was ultimately 
her responsibility to support the claim with appropriate 
evidence.  

Regarding the first element of Hupp, the Board notes that the 
appellant was notified of the conditions for which the 
Veteran was service-connected at the time of his death in the 
May 2009 VCAA notice letter.  The letter stated that at the 
time of the Veteran's death, service connection was in effect 
for PTSD and a gunshot wound. 

Concerning the second element, the Board notes that the RO 
provided an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition in the December 2004 and July 
2007 VCAA notice letters.  Indeed, the appellant was advised 
that VA needed medical evidence showing that the Veteran died 
from a service-connected injury or disease.  The letters 
specified that there must be medical evidence showing that 
the Veteran's service-connected conditions caused or 
contributed to his death.

With respect to the third element, the Board notes that the 
December 2004 and July 2007 letters advised the appellant 
that VA needed medical evidence showing that the condition 
causing the Veteran's death had its onset in service or was 
permanently aggravated by service.  The letters explained 
that the evidence must show a reasonable probability that the 
condition that contributed to the Veteran's death was caused 
by an injury or disease that began during service.  The May 
2009 letter further explained that the evidence needed to 
show a disability was incurred or aggravated during service 
and was the primary or contributory cause of death.  
Moreover, the July 2007 letter advised the appellant of the 
evidence required in order to establish entitlement to 
service-connected compensation benefits specifically for 
hepatitis C.  In this regard, the Board finds that the 
appellant was properly notified of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected. 

The Board further notes that the AOJ provided the appellant 
with a copy of the February 2005 rating decision, the January 
2007 SOC, August 2007 SSOC, and September 2009 SSOC, which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Subsequent to the issuance of the May 2009 letter, the 
appellant's claim was readjudicated in the September 2009 
supplemental statement of the case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained.  The claims 
file contains all the evidence submitted or identified by the 
appellant.  The appellant has been afforded ample opportunity 
to provide evidence in support of her appeal.  In particular, 
she was advised in the May 2009 VCAA letter to complete and 
return a VA Form 21-4142, Authorization and Consent to 
Release Information for Memphis Gastroenterology Group and 
Baptist Memorial Hospital-Memphis.  The appellant did not 
respond accordingly.  Although VA has a statutory duty to 
assist the veteran in developing evidence pertinent to a 
claim, the appellant also has a duty to assist to cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The appellant has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.  In October 2009, she informed VA that 
she had no additional evidence to submit and requested that 
VA proceed with processing her appeal.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The claims 
file was forwarded to a VA examiner for a medical opinion in 
August 2007 to determine whether the Veteran's cause of death 
could be attributed to service.  Further opinion is not 
needed on this claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the Veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).



II. Cause of Death

The appellant is seeking service connection for the cause of 
the Veteran's death.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.5(a), 3.312 (2009).  The death of 
a veteran will be considered as having been due to a service- 
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for 
establishing service connection).  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R.  § 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312(c)(1).  For it to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which the veteran had established service 
connection at the time of death or for which the veteran was 
otherwise entitled to receive service connection.  See Hupp, 
21 Vet. App. 342.  To show a disability for which the veteran 
was entitled to receive service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran's death certificate reports that he died in 
December 2003, at age 75, and that the immediate cause of 
death was liver failure with gastrointestinal bleeding, due 
to or as a consequence of liver disease.  There is no 
indication of an autopsy having been performed.

At the time of the Veteran's death, service connection was in 
effect for PTSD, rated as 100 percent disabling, and a 
gunshot wound, muscle XIX, rated as 10 percent disabling.  A 
combined disability rating of 100 percent was in effect as of 
August 1, 2001. 

As an initial matter, the Board notes that there is no 
evidence in the record indicating that the cause of the 
Veteran's death might be related to any of these service-
connected disabilities.  Thus, the Board will inquire as to 
whether or not the Veteran was entitled to service connection 
for any disabilities that caused his death.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).  Here, the Veteran's death certificate shows 
that his death was caused by liver failure with 
gastrointestinal bleeding, due to liver disease.

The appellant has submitted private medical records from 
Memphis Gastroenterology Group dated in December 2003, around 
the time of the Veteran's death.  These records show that the 
Veteran presented with definite jaundice.  It was noted that 
he had ascites which was tapped a week ago.  The Veteran had 
undergone an abdominal ultrasound, which showed only 
cirrhosis and negative fluid for cytology, and was 
transudate.  It was noted that the Veteran had hepatitis B 
antibody and core positive; the antigen was negative.  
Following admission to the hospital, the Veteran was noted as 
having coagulation and renal problems.  An MRI was found to 
be compatible with a tumor in the liver.  The Veteran was 
dialyzed when he rapidly deteriorated with potassium staying 
in the 7.4 range.  He then developed vomiting blood and blood 
in the lungs.  According to a chart note,  the physician had 
indicated to the appellant that there may have been some 
reactivation of the Veteran's hepatitis C.  It was noted that 
hopefully this looked like an ATN rather than hepatorenal, 
but that the Veteran did have a coagulopathy, jaundice and 
renal failure.  

The Board concludes that the preponderance of the evidence is 
against a finding that the Veteran's liver disease was 
related to his military service.  Service treatment records 
are negative for complaints, treatment or a diagnosis of any 
liver problems.  During his lifetime, the Veteran never filed 
a service connection claim for liver disease.  While the 
private medical records reflect that there was some 
speculation that hepatitis B or C was possibly involved at 
the time of the Veteran's death, none of the medical evidence 
of record demonstrates that his liver failure was in fact a 
result of hepatitis B or C.  The death certificate simply 
states that his liver failure was due to his liver disease 
and does not identify hepatitis B or C as a possible cause.  
Furthermore, the August 2007 VA medical opinion, which was 
based on a review of the service records, VA treatment 
records and private treatment records from Memphis 
Gastroenterology, stated that it was not possible to 
determine the diagnosis of hepatitis B or hepatitis C.  As 
the evidence fails to demonstrate that the Veteran had 
hepatitis B or C at the time of his death, let alone a link 
between the cause of death and hepatitis B or C, there is no 
need for the Board to consider whether the Veteran was 
entitled to receive service connection for hepatitis B or C 
during his lifetime.  See Hickson, supra.  Taking into 
account all of the relevant medical evidence of record, there 
is no indication that the Veteran's death was caused by a 
disease or injury of service origin.  Rather, the evidence 
establishes that his death was attributable to a liver 
disease other than hepatitis B or C, which is not shown to 
have been related to service.

The Board is mindful of the appellant's assertions that the 
Veteran's PTSD contributed to his death.  Specifically, she 
argues that his PTSD caused him to drink and lose his temper, 
which in turn caused his internal bleeding.  Although the 
Veteran was service-connected for PTSD, there is no evidence 
on file which links the cause of his death secondarily to 
alcohol consumption.  See Allen v. Principi, 237 F. 3d 1368 
(Fed. Cir. 2001) (Compensation may be warranted, however, for 
residuals of drug or alcohol abuse where such abuse is 
secondary to service-connected psychiatric disability.).  The 
Veteran's death certificate establishes that his death was 
caused by liver failure with gastrointestinal bleeding, due 
to liver disease.  The appellant's lay assertions that the 
Veteran's death was causally or etiologically related to 
service are not supported by any competent medical evidence 
of record.  There is no medical evidence here linking the 
Veteran's liver failure with gastrointestinal bleeding to 
alcohol abuse or other PTSD symptoms.  The appellant can 
attest to factual matters of which she has first-hand 
knowledge; for example, she is competent to report what she 
experienced or observed.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, she is not a medical 
professional, and therefore her beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
The Board finds that the preponderance of the evidence is 
against the appellant's claim that a disease or injury of 
service origin caused or contributed to the Veteran's death.

In light of the foregoing, the Board concludes that service 
connection for the cause of the Veteran's death is not 
warranted.  Although the appellant is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


